476 S.W.2d 291 (1972)
Clarence TYLER, Appellant,
v.
The STATE of Texas, Appellee.
No. 44844.
Court of Criminal Appeals of Texas.
February 23, 1972.
*292 Buddy Stevens, Houston, for appellant.
Carol S. Vance, Dist. Atty., and Phyllis Bell and Ronald G. Woods, Asst. Dist. Attys., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
DAVIS, Commissioner.
This is an appeal from a conviction for possession of marihuana. The appellant, after being duly admonished, entered a plea of guilty before the court and punishment was assessed at five years.
Appellant's sole contention is that the evidence is insufficient to support a finding of guilty.
The State offered stipulations into evidence concerning the testimony of the arresting officer who recovered the marihuana from appellant, and the testimony of the chemist who examined same. Appellant complains that the stipulations were insufficient in that the record is void of any showing that appellant agreed that these stipulations were true and correct and, therefore, the stipulations were insufficient to support the conviction.
We need not pass upon this contention, since appellant made the following judicial admission in writing: "That I did on August 12, 1970, in Harris County, Texas possess unlawfully the narcotic drug marijuana."
The judicial confession is sufficient to support the conviction under Article 1.15, Vernon's Ann.C.C.P. Soto v. State, Tex. Cr.App., 456 S.W.2d 389; Sprinkle v. State, Tex.Civ.App., 456 S.W.2d 387.
The judgment is affirmed.
ODOM, J., not participating.
Opinion approved by the court.